 
Exhibit 10.1



 
ASSIGNMENT OF OIL AND GAS LEASES, BILL OF SALE AND COVEYANCE, COVERING ALL
INTEREST IN:
 
NE/4 Section 22 and NW/4 Section 23, T11 N, R25E
Sequoyah County Oklahoma
 
 
STATE OF TEXAS                  )
COUNTY OF DALLAS     )


THIS ASSIGNMENT OF OIL AND GAS LEASES and BILL of SALE, ("Assignment") effective
as of September 1, 2011, at 12:01 A.M. Central Time ("Effective Date"), from
Mesa Energy, Inc., 5220 Spring Valley Rd., Suite 525, Dallas, Texas
75254,   hereinafter referred to as “Assignor” conveys all interest unto
Wentworth Operating Company, 3500 South Boulevard, Suite D-3, Edmond Oklahoma
73013, hereinafter referred to as "Assignee".


For Ten Dollars ($10.00) and other good and valuable consideration in hand paid,
the receipt and sufficiency of which are hereby acknowledged, Assignor hereby
sells, assigns, transfers, and conveys unto Assignee, its successors and
assigns, all of its right, title and interest in and to:


The Cook #1 well and lease hold interest associated therewith located in the
NE/4 Sec. 22, 11N-25E, Sequoyah County, Oklahoma and,


The Gipson #1 well and lease hold interest associated therewith located in the
NW/4 Sec. 23, 11N-25E, Sequoyah County, Oklahoma, (hereinafter collectively
referred to as the "Interests"), together with:  


1.
All of Assignor’s right, title and interest in and to the wells, lands, oil and
gas leases and leasehold interests (sometimes hereinafter collectively referred
to as the "Leases") whether described in full or not as found in said sections.



2.  
All the wells, equipment, materials and other personal property, fixtures and
improvements on the Leases as of the Effective Date (as hereinafter defined),
appurtenant thereto or used or obtained in connection with the Wells or with the
production, treatment, sale or disposal of hydrocarbons or waste produced
therefrom or attributable thereto, and all other appurtenances thereunto
belonging (the "Equipment"); provided, however, the Equipment shall not include
vehicles, communications equipment, tools, warehouse stock, compressors or
leased equipment located on the Leases;



3.  
All unitization, communitization, pooling, and operating agreements, and the
units created thereby which relate to the Leases or interests which relate to
the Wells, including any and  all units formed under orders, regulations, rules,
and other official acts of the governmental authority having jurisdiction,
together with any right, title and interest created thereby in the Leases;



TO HAVE AND TO HOLD the Interests unto Assignee, its successors and assigns,
forever, subject to the following terms and conditions:


1.  
THIS ASSIGNMENT AND BILL OF SALE IS EXECUTED, DELIVERED, AND ACCEPTED WITHOUT
ANY REPRESENTATION, WARRANTY OR COVENANT OF TITLE OF ANY KIND OR NATURE, EITHER
EXPRESS, IMPLIED OR STATUTORY.  THE INTERESTS ARE BEING CONVEYED AND ASSIGNED TO
AND ACCEPTED BY THE ASSIGNEE IN THEIR "AS IS, WHERE IS" CONDITION AND STATE OF
REPAIR, AND WITH ANY FAULTS AND DEFECTS.

 
 
1

--------------------------------------------------------------------------------

 
 
2. 
This Assignment and Bill of Sale shall inure to the benefit of and be binding
upon the parties hereto, their heirs, successors and assigns.



2.  
This Assignment and Bill of Sale may be executed by Assignor and Assignee in any
number of counterparts, each of which shall be deemed an original instrument,
but all of which together shall constitute one and the same instrument.

 
 

 
IN WITNESS WHEREOF, this instrument is executed the 8th day of September 2011,
but shall be effective as of 12:01 AM CST, the first day of September, 2011,
(the "Effective Date").



   
“ASSIGNOR”
 
 
Mesa Energy, Inc.
   
By /s/Randy M. Griffin
   
Randy M. Griffin, CEO



 
2

--------------------------------------------------------------------------------

 